COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Kevin Ramon Murphy v. State

Appellate case number:    01-17-00588-CR

Trial court case number: 1511333

Trial court:              262nd District Court of Harris County

Date motion filed:        February 22, 2019

Party filing motion:      appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

The original panel consisted of: Justices Keyes and Lloyd. The term of former Justice Jane
Bland, who participated in the original decision of this case, ended December 31, 2018. See TEX.
R. APP. P. 49.3.


Date: May 21, 2019